UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANTTO SECTION 13 OR 15(D) OF THESECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 18, 2010 JENNIFER CONVERTIBLES, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-9681 11-2824646 (Commission File Number) (IRS Employer Identification No.) 419 Crossways Park Drive, Woodbury, New York 11797 (Address of Principal Executive Offices) (Zip Code) (516) 496-1900 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On July 18, 2010, Jennifer Convertibles, Inc. (the “Company”) entered into a Plan Support Agreement with its principal supplier and creditor, Haining Mengnu Group Co. Ltd. (“Mengnu”) pursuant to which the Company, among other things, agreed to implement, and Mengnu agreed to support, a financial restructuring of the Company in connection with a plan of reorganization filed under Chapter 11 of the Bankruptcy Code, as discussed in more detail below under Item 1.03, which Item is incorporated herein by reference. The foregoing description of the Plan Support Agreement is qualified in its entirety by reference to the Plan Support Agreement attached hereto as Exhibit 10.1 and incorporated herein by reference. Item 1.03 Bankruptcy or Receivership On July 18, 2010, the Company, along with its subsidiaries, filed a voluntary petition in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”) seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) (Proposed Case No. 10-13779) (the “Case”). The Company continues to operate its business as debtor-in-possession under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and the orders of the Bankruptcy Court. On July 19, 2010, the Company issued a press release announcing the bankruptcy filing. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by this reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description 10.1 Plan Support Agreement, dated July 18, 2010 by and between the Company and Haining Mengnu Co. Ltd. 99.1 Press Release, dated July 19, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: July 20, 2010 Jennifer Convertibles, Inc. By: /s/ Harley J. Greenfield Name: Harley J. Greenfield Title: Chief Executive Officer
